PER CURIAM.
Appellant, an inmate in the state correctional system, seeks review of an order which summarily denied his motion, filed pursuant to rule 3.850, Florida Rules of Criminal Procedure, seeking post-conviction relief. We affirm, without discussion, the summary denial of all but one of the grounds asserted by appellant. However, we are constrained to reverse the summary denial of the ground which alleged that appellant’s trial attorney refused to permit appellant to testify despite repeated requests by appellant. As to that ground, we reverse and remand with directions that the trial court either hold an evidentiary hearing or attach portions of the record which show conclusively that' appellant waived his constitutional right to testify at his trial. E.g., Williams v. State, 601 So.2d 596 (Fla. 1st DCA 1992).
AFFIRMED IN PART; REVERSED IN PART; and REMANDED, with directions.
MINER, WEBSTER and DAVIS, JJ., concur.